              Case 1:19-cv-01081-AWI-EPG Document 34 Filed 06/10/20 Page 1 of 2


 1                                UNITED STATES DISTRICT COURT
 2                              EASTERN DISTRICT OF CALIFORNIA
 3

 4   COMMERCIAL CREDIT GROUP, INC.,                       CASE NO. 1:19-CV-1081 AWI EPG
 5                          Plaintiff                     ORDER REFERRING PENDING
                                                          MOTION TO MAGISTRATE JUDGE
 6                  v.                                    GROSJEAN
 7   AMH LOGISTICS, INC., et al.,                         ORDER VACATING JUNE 15, 202
                                                          HEARING DATE
 8                          Defendant
 9

10            On December 18, 2019, the Court adopted a Findings and Recommendation that
11   recommended granting Plaintiff a writ of possession. See Doc. No. 22. An amended writ of
12   possession issued the next day. See id. at Doc. No. 25. Currently pending before the Court is
13   Plaintiff’s motion for the issuance of an order to show cause for violations of the writ of
14   possession. See Doc. No. 32. Plaintiff in part seeks coercive incarceration. See id. Hearing on
15   this motion is set for June 15, 2020. After consideration, the Court finds that the pending motion
16   should be referred to Magistrate Judge Erica P. Grosjean for entry Findings and Recommendations
17   pursuant to 28 U.S.C. § 636(b)(1) and Federal Rule of Civil Procedure 72.
18            Accordingly, it is HEREBY ORDERED that:
19            1.    The pending motion for issuance of a show cause order (Doc. No. 32) is
20                  REFERRED to Magistrate Judge Erica P. Grosjean;
21            2.    The June 15, 2020, hearing before the undersigned is VACATED; and
22            3.    If Magistrate Judge Erica P. Grosjean desires a hearing on the pending motion,
23                  Magistrate Judge Grosjean’s Chambers will contact the parties and set a hearing
24                  date at her convenience.
25
     IT IS SO ORDERED.
26

27   Dated:    June 10, 2020
                                                  SENIOR DISTRICT JUDGE
28
     Case 1:19-cv-01081-AWI-EPG Document 34 Filed 06/10/20 Page 2 of 2


 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                     2
